Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Su on Tuesday 08/31/2021.
The application has been amended to meet a condition for allowance as follows: 
The non-elected claim 14 is canceled.

Allowable Subject Matter
Claim 13 has been canceled and the limitations in claim 13 has been added to independent claims 1 and 15.
Claims 1-12 and 15 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1 and 15, the present invention from the present application discloses an information processing apparatus in which “transmit information for requesting a user experiencing suspension of the printing due to the error to obtain and transmit the image data, the information being transmitted to a terminal operated by the user, recognize an image of the image data connected with the printer when the image data is received and identify the page from which the printing is to be resumed, and retransmit, to the printer, print data for one or more pages starting from the identified page” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Tanaka (US P. No. 2015/0153977) and Shrestha et al. (US P. No. 2020/0241813), which is recorded in the previous office action filed on 05/25/21. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Tanaka (US P. No. 2020/0242429) discloses the controller 11 determines that the request information sending condition is met in a case where an error occurs during execution of printing on the basis of raster data received from the terminal 2. This enables allocation of memory space to store a job other than print data to be executed during an error occurrence, and reduces suspension of the job other than the print data.


	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sep. 02, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672